        Case 1:15-cr-00644-AJN Document 124 Filed 01/05/21 Page 1 of 27




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

               -v.-
                                                  15 Cr. 644 (AJN)
 JAQUAN WALTERS,
   a/k/a “Zel,”

                                   Defendant.




           THE GOVERNMENT’S MEMORANDUM IN OPPOSITION TO
          THE DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE




                                                   AUDREY STRAUSS
                                                   Acting United States Attorney
                                                   Southern District of New York


Matthew Laroche
Assistant United States Attorney
   Of Counsel
            Case 1:15-cr-00644-AJN Document 124 Filed 01/05/21 Page 2 of 27




                                                  TABLE OF CONTENTS

PRELIMINARY STATEMENT .........................................................................................1

BACKGROUND .................................................................................................................3

          A.         The Defendant’s Offense Conduct and Trial ...............................................3
          B.         The Court’s Post-Trial Findings ..................................................................5
          C.         The Defendant’s Sentencing ........................................................................7
          D.         The Defendant’s Health ...............................................................................8
          E.         Federal Correctional Institution Gilmer .....................................................10

DISCUSSION ....................................................................................................................10

I.        THE DEFENDANT HAS NOT ESTABLISHED AN EXTRAORDINARY
          AND COMPELLING REASON FOR COMPASSIONATE RELEASE .............11

II.       THE SECTION 3553(A) FACTORS STRONGLY COUNSEL
          AGAINST THE DEFENDANT’S IMMEDIATE RELEASE ..............................16

III.      THE DEFENDANT’S ARGUMENTS WITH RESPECT TO THE
          SENTENCING FACTORS ARE WITHOUT MERIT .........................................21

CONCLUSION ..................................................................................................................25
        Case 1:15-cr-00644-AJN Document 124 Filed 01/05/21 Page 3 of 27




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

               -v.-
                                                              15 Cr. 644 (AJN)
 JAQUAN WALTERS,
   a/k/a “Zel,”

                                      Defendant.


                               PRELIMINARY STATEMENT

       The Government respectfully submits this memorandum in opposition to Jaquan Walters’s

motion seeking compassionate release. (Dkt. 120 (“Mot.”)). On August 26, 2015, Walters

viciously murdered Lamar Moorer—one of Walters’s friends—over a $10 bag of marijuana. On

the day of the killing, Walters fought Moorer on a busy public sidewalk because Moorer failed to

pay Walters for marijuana. When the fight ended, Walters left the scene to retrieve a loaded

firearm and then returned minutes later. At the time, Moorer was unarmed and walking on the

sidewalk. Despite posing absolutely no threat to Walters, and despite the fact that children had

been playing on the sidewalk in Walters’s presence minutes earlier, Walters approached Moorer

and executed him—shooting Moorer several times from near point-blank range and then several

more times while Moorer was flailing in pain on the ground. The Court described Walters’s crime

as a “truly horrific murder” and sentenced him to 25-years’ imprisonment.

       Now, having served just over five years of that sentence, Walters seeks his immediate

release based principally on considerations related to COVID-19. There is no dispute that COVID-

19 is exceptionally serious and has presented significant challenges to the Bureau of Prisons

(“BOP”). Earlier today, the Government learned that the number of COVID-19 positive inmates

at Federal Correctional Institution (“FCI”) Gilmer, where Walters is currently incarcerated, has
         Case 1:15-cr-00644-AJN Document 124 Filed 01/05/21 Page 4 of 27




risen to approximately 75. The Government understands that FCI Gilmer has followed all BOP

protocols to control the spread of the infection.

       While the recent increase in COVID-19 cases at FCI Gilmer is concerning, Walters has not

demonstrated an extraordinary and compelling reason justifying his immediate release on the

current record. More critically, granting Walters’s requested relief would be entirely inconsistent

with the Section 3553(a) factors—it would not appropriately reflect the nature and circumstances

of his grave offense, promote respect for the law, provide just punishment, afford adequate

deterrence, and protect the public from further crimes of the defendant. See United States v. Roney,

No. 20-1834, 2020 WL 6387844, at *2 (2d Cir. Nov. 2, 2020) (“courts regularly consider whether

compassionate release would be consistent with § 3553(a) by considering how early release would

impact the aims of the original sentence.”). Based on these sentencing factors, this Court has

repeatedly denied compassionate release motions by defendants convicted of far less serious

conduct who were seeking significantly shorter sentence reductions. See, e.g., United States v.

Cook, No. 13 Cr. 777 (AJN), 2020 WL 7248973, at *2 (S.D.N.Y. Dec. 9, 2020) (denying motion

by defendant who had served 84 months of a 240-month sentence for distributing narcotics,

possessing firearms, and planning a violent robbery, because such a significant sentence reduction

“would cut strongly against the Court’s stated purpose of promoting respect for the law, providing

a just punishment, and deterring Mr. Cook and others from engaging in this type of behavior in

the future”); see also infra p. 20 (collecting cases). For these reasons and those set forth below,

the Government respectfully submits that Walters’s motion should be denied.




                                                    2
         Case 1:15-cr-00644-AJN Document 124 Filed 01/05/21 Page 5 of 27




                                         BACKGROUND

       A.      The Defendant’s Offense Conduct and Trial

       On September 21, 2015, Walters was charged in a two-count Indictment with distributing

marijuana, in violation of 21 U.S.C. §§ 812, 841(a)(1), 841(b)(1)(D), and intentionally killing

Moorer with a firearm, in relation to his drug-trafficking offense, in violation of 18 U.S.C.

§ 924(j)(1). A bench trial took place over four days in April and May of 2017. On May 25, 2017,

the Court found Walters guilty on both counts of the Indictment. Pursuant to Rule 23(c) of the

Federal Rules of Criminal Procedure, the Court made specific findings of fact as to each count.

(Trial Tr. 467-85, Exhibit A).1 Thus, the Court is intimately familiar with the facts of this case,

which are summarized below:

       On the day of the killing, Walters was selling marijuana on a sidewalk in the vicinity of

262 East Burnside Avenue in the Bronx. (Stipulation ¶ 13(a)). During the early afternoon that

day, Moorer approached Walters, who was on his bicycle, to ask for marijuana. (Stipulation ¶

13(b); GX 501-T at 3:14-25). Around this time, there were numerous individuals, including young

children, walking and playing near Walters. Walters provided $10 worth of marijuana to Moorer

who, in turn, refused to pay. (Stipulation ¶ 13(b), GX 501-T at 9:4-12).

       A fistfight ensued because, as Walters would later admit, Walters was upset that Moorer

did not pay for the marijuana and tried to punch him: “I was just was standing up for what he was

taking from me. . . . I can’t let him take that.” (GX 501-T at 9:19-22). After the fight was over,

Walters left the scene on his bicycle and went directly to a building about a quarter of a mile from


1
  “Trial Tr.” refers to the trial transcript, a portion of which is attached as Exhibit A; “GX” refers
to Government exhibits admitted at trial; “Stipulation” refers to the parties’ trial stipulation
admitting certain evidence and testimony; “PSR” refers to the Presentence Investigation Report
prepared by the Probation Office.

                                                  3
        Case 1:15-cr-00644-AJN Document 124 Filed 01/05/21 Page 6 of 27




262 East Burnside Avenue. (GX 501-T at 5:7-12; Stipulation ¶ 13(c)). At that building, Walters

retrieved a loaded firearm—a defaced, .380 caliber, semi-automatic handgun—that Walters had

“stashed on the roof ” in a shoebox. (GX 501-T at 10:15-16; 12:1-9; 22:5-8; Stipulation ¶ 13(c)).

       More than six minutes elapsed from when Walters left 262 East Burnside Avenue to when

he returned. (Stipulation ¶ 8). Upon his return, Walters slowly rode his bicycle along the sidewalk

of East Burnside Avenue with a towel in his mouth, which covered part of his face, and with the

shoebox in a bag in one of his hands. (Id.). As Walters approached Moorer on the sidewalk,

Moorer appeared to be on his phone and walking on the sidewalk, and there were other civilians

standing on the sidewalk. Walters then rode the bicycle from the sidewalk onto the street between

two parked cars, got off of his bicycle on the street, and walked to the sidewalk while removing

the firearm from the plastic bag inside of the shoebox. (GX 501-T at 13-16). When Walters was

approximately five feet from Moorer, Moorer stopped, apparently recognizing Walters for the first

time. (Id.). Walters, who still had the towel in his mouth covering part of his face, immediately

fired several shots while moving towards Moorer, the last of which was fired at near point-blank

range. (Stipulation ¶¶ 8, 13(d), (f); GX 501-T at 7:11-12).

       Moorer was struck by several bullets and immediately fell to the ground. (Stipulation ¶ 8).

Walters then aimed at Moorer on the ground and fired additional shots from a few feet away,

several of which appeared to strike Moorer. (Id.; Tr. 38:1-6). Walters then calmly walked between

two cars onto the street and used the towel in his mouth to wipe down a car “where his hand had

been.” (Trial Tr. 38:7-12). Walters then returned to where he left the shoebox, which was only a

few feet away from where Moorer was flailing in pain, put the gun back in the box, and then rode

away on the bicycle. (Stipulation ¶ 8; Trial Tr. 38:11-12; 74:12-19). Following the shooting,

Walters acted with “no remorse” and he “walked,” “[h]e didn’t run.” (Trial Tr. 38:11-13). Moorer

                                                4
         Case 1:15-cr-00644-AJN Document 124 Filed 01/05/21 Page 7 of 27




was unconscious when members of the New York City Police Department arrived several minutes

after the shooting. (Stipulation ¶¶ 1, 8). Moorer died shortly thereafter from three gunshot wounds

to the torso. (Stipulation ¶ 2-3).

       B.      The Court’s Post-Trial Findings

       The Court’s post-trial decision is relevant to the instant motion in several ways:

       First, the Court concluded beyond a reasonable doubt that Walters acted with malice. (Ex.

A at 469). The evidence supporting this finding included: (i) Walters clear motive for the killing

to retaliate against Moorer for failing to pay for marijuana and for fighting with Walters (id. at

473); (ii) Walters’s conduct after the fistfight, including leaving the scene to obtain a firearm and

then immediately returning with the firearm to confront Moorer (id. at 469); (iii) the “execution

style” killing, which included Walters firing at least five shots at point blank range, two of which

were fired when Moorer was on the ground flailing in pain (id.); and (iv) Walters’s conduct after

the shooting, including that he calmly left the scene on his bicycle and then shortly thereafter

discarded the firearm and his bicycle to hide evidence (id. at 472-73).

       Second, the Court was “not convinced that Mr. Walters actually suffers from PTSD” and

stated that there was “not evidence in the record” that his alleged PTSD or a stress-related disorder

influenced his behavior or mental state at the time of the killing. (Ex. A, at 475). In making this

determination, the Court relied on the opinion of Dr. Paradis, who determined that (i) the defendant

does not have PTSD principally because he failed to meet the diagnostic criterion for defense

avoidance; and (ii) at the time of the offense, Walters “retained the ability for rational thought,

decision-making,” and he “certainly understood the consequences of what he was doing.” (Trial

Tr. 135:16-22; 136:20-25). The Court found “Dr. Paradis’s testimony far more persuasive than

[the defendant’s expert]. . . . Dr. Paradis’s approach to analyzing Mr. Walters was plainly more

                                                 5
        Case 1:15-cr-00644-AJN Document 124 Filed 01/05/21 Page 8 of 27




thorough, probing, and pertinent.” (Ex. A, at 476-77). The Court also stated that “there was a

substantial amount of evidence suggesting that Mr. Walters lacked avoidance, a main criterion for

a PTSD diagnosis.” (Id. at 478). For example, Walters “did not avoid real-life situations that would

remind him” of prior times he had been shot, which were the purported triggers of his PTSD. (Id.).

Among other things, Walters continued to live in the area where he was shot and continued to

associate with Moorer, who Walters knew to be a violent person and gang member. (Id.). Notably,

although the Court concluded that there was not enough evidence to conclude that Walters suffered

from PTSD, the Court “recognize[d] . . . that both experts agreed that Mr. Walters does suffer from

some sort of trauma related disorder.” (Id. at 479).

       Finally, the Court concluded that even if Walters suffered from a trauma-related disorder

like PTSD, “the evidence here establishes beyond a reasonable doubt that any such disorder did

not affect his mental state so greatly as to mitigate his crime from murder to manslaughter.” (Ex.

A, at 479). In particular, the Court focused on the following facts to support its conclusion that

Walters “knew what he was doing when he went to retrieve the gun and returned to the scene of

the fistfight, where he killed Mr. Moorer execution style with malice aforethought”: (i) Walters

“was frequently the instigator or aggressor during the fight,” which “undermines his claim that he

believed he needed to defend [himself] with deadly force” (Ex. A, at 480); (ii) Walters chose to

return to the scene after escaping and “he almost immediately and without provocation shot Mr.

Moorer” (id. at 480-81); (iii) Walters admitted in his post-arrest statement to hiding the gun and

his bike after the murder, which demonstrates that he was “a rational and arguably calculating man

rather than someone who genuinely feared for his life” (id. at 481); (iv) the video of the murder

shows Walters shooting Moorer “execution style” without any provocation whatsoever (id. at 481-

82); and (v) Walters’s statements that he was “standing up for what [Moorer] was taking from me”

                                                 6
        Case 1:15-cr-00644-AJN Document 124 Filed 01/05/21 Page 9 of 27




show that “the true motivation behind the killing was retaliation for Mr. Moorer’s failure to pay

Mr. Walters for marijuana” (id. at 482-83).2

       C.      The Defendant’s Sentencing

       On November 28, 2017, Walters appeared for sentencing. With respect to the Guidelines

calculation, the Court determined that Walters “actions were premediated and deliberate and,

therefore, constitute first-degree murder.” (Sent. Tr. 15, Ex. B). The Court based this conclusion

on the factors that informed its trial finding that Walters acted with malice. (Id. at 16-18). The

Court also determined that “under the very unique circumstances of this case,” Walters was entitled

to a two-point reduction for acceptance of responsibility even though he had “put the government

to its burden at trial on the question of mens rea.” (Id. at 18). Based on those findings, the Court

determined that Walters’s offense level was 41, his Criminal History Category was I, and the

resulting Guidelines range was 324 to 405 months’ imprisonment. (Id. at 20).

       Moorer’s sister spoke at sentencing. She described the emotional toll of her brother’s

“senseless” murder on Moorer’s family; questioned why Walters, who grew up with Moorer and

spent time at his home, killed him; and said she had to leave the area because of the murder. (Ex.

B, at 28-30). Walters also spoke at sentencing, and expressed deep regret for his actions and

apologized to the Moorer family on several occasions. (Id. at 44-45).

       Turning to the statutory sentencing factors, the Court described Walters’s conduct as “a

callus and deliberate, execution-style murder” that was “truly horrific.” (Ex. B, at 46, 48). The




2
  On appeal, the Second Circuit affirmed the defendant’s conviction, rejecting his contention that
the evidence was insufficient to support that he killed Moorer with malice. See United States v.
Walters, No. 17-3972, Dkt. 71 (2d Cir. June 4, 2019).

                                                 7
        Case 1:15-cr-00644-AJN Document 124 Filed 01/05/21 Page 10 of 27




Court explained that “[d]eliberate first-degree murder is one of the most serious offenses that

exists”; said a “severe[]” sentence was warranted; and summarized the circumstances of the crime:

                  [Walters] did what he did on a public street, crowded with people,
                  including those children you could see playing on the sidewalk soon
                  before the incident. Needless to say, in light of the viciousness of
                  the attack, the murder, the premeditation, the danger, the
                  punishment here and the law here must speak clearly and loudly.
                  The punishment must be sufficient to protect the public, to deter Mr.
                  Walters and others, to reflect the seriousness of this grave offense,
                  to promote respect for the law, and provide just punishment.

(Id. at 46-47).

        The Court recognized, as did the Government, that there was meaningful mitigation in this

case including that: (i) Walters had a minimal criminal history, which demonstrated to the Court

that Walters’s conduct “was out of character . . . and was aberrational” (Ex. B, at 47); (ii) Walters

accepted responsibility for his conduct and was “genuinely remorseful” (id.); (iii) Walters took

steps toward rehabilitation, including participating in a number of educational programs (id. at 47-

48); (iv) Walters might have been threatened by Moorer during the fight that preceded the murder

(id. at 48); and (v) Walters “had an exceedingly difficult upbringing” (id.).

        Consistent with these observations, the Court sentenced Walters principally to 300 months’

imprisonment, a downward variance of 24 months from the Guidelines range. (Ex. B, at 50).

        D.        The Defendant’s Health

        Walters’s pre-incarceration medical records reflect that Walters has asthma and was

periodically prescribed, though he did not regularly use,                 (Def. Ex. B at passim; see

also PSR ¶ 54). Since his incarceration, BOP medical staff has effectively monitored and treated

Walters’s asthma, which Walters has stated is                              . (Def. Ex. C




                                                   8
         Case 1:15-cr-00644-AJN Document 124 Filed 01/05/21 Page 11 of 27




         BOP medical staff have changed Walters’s treatment plan in response to changes in his

asthma symptoms. For example,

                                                                           (Def. Ex. C at 67). As

a result, medical staff prescribed another medication in addition to his            . (Id. at 68).

Walters responded well to the new treatment plan. On February 11, 2020, Walters reported that

he was

                                                 (Id. at 72).

         Walters also submitted a declaration with his motion in which he states, among other

things, that about a year ago he began experiencing



                                             (Def. Ex. D ¶¶ 3, 4).



                                (Id. ¶ 4).




         BOP medical records also assess that Walters has PTSD for which he is prescribed

medication. (Def. Ex. C at 27). BOP medical staff diagnosed Walters with PTSD in September

                                                 9
        Case 1:15-cr-00644-AJN Document 124 Filed 01/05/21 Page 12 of 27




2015 and that diagnosis was the subject of extensive litigation at trial. While Walters states in his

declaration that he                                             ” (Def. Ex. D ¶ 5), he did not appear

to make those complaints to medical staff in 2019 or 2020. For example, (i) on February 12, 2019,

Walters reported

(Def. Ex. C at 62); (ii) on August 1, 2019, Walters reported

                                  (id. at 67); and on February 11, 2020, medical staff recorded



                                  (id. at 72).

       E.      Federal Correctional Institution Gilmer

       Walters has been incarcerated since his surrender on September 22, 2015, and he is

currently at FCI Gilmer, a facility with approximately 1,700 inmates. As described below, FCI

Gilmer has implemented BOP’s Action Plan for COVID-19. Earlier today, the Government

learned that the number of COVID-19 positive inmates at FCI Gilmer has risen to approximately

75. As a result of the rise in cases, which began on or about December 29, 2020, FCI Gilmer

instituted a lockdown to limit inmate movement. Beginning tomorrow, and consistent with BOP’s

Action Plan in light of current conditions, FCI Gilmer will begin allowing small groups of inmates

to work in food service and laundry.

                                           DISCUSSION

       Walters’s motion fails for two independent reasons. 3 First, he has not established

“extraordinary and compelling reasons” warranting compassionate release under Section



3
 The Court has recently set forth and applied the relevant legal standards. See United States v.
Rodriguez, No. 16 Cr. 07 (AJN), 2020 WL 7640539, at *2 (S.D.N.Y. Dec. 23, 2020) (“The First
Step Act grants district courts ‘broad’ discretion to consider ‘the full slate of extraordinary and
compelling reasons that an imprisoned person might bring before them in motions for
                                                 10
        Case 1:15-cr-00644-AJN Document 124 Filed 01/05/21 Page 13 of 27




3582(c)(1)(A)(i).   Second, the balance of the Section 3553(a) factors outweighs Walters’s

arguments for a time-served sentence. See, e.g., United States v. Al Kassar, No. 07 Cr. 354 (JSR),

2020 WL 4813199, at *2 (S.D.N.Y. Aug. 19, 2020) (denying motion for compassionate release

though the defendant’s age and health problems “constitute the kind of ‘extraordinary and

compelling circumstances’ that could justify compassionate release” because “‘almost all’ the

§ 3553(a) factors counsel against a sentence reduction” (citation omitted)).

I.     THE DEFENDANT HAS NOT ESTABLISHED AN EXTRAORDINARY AND
       COMPELLING REASON FOR COMPASSIONATE RELEASE

       Walters argues that his asthma, the conditions of his confinement, and his alleged PTSD

establish an extraordinary and compelling reason justifying his immediate release. He is incorrect.

       The Government acknowledges that Walters’s asthma is his strongest argument for

showing an extraordinary and compelling circumstance. The Centers for Disease Control and

Prevention (“CDC”) has identified “moderate to severe” asthma as a condition that “may” increase

the likelihood of severe illness from COVID-19.4 As Walters fairly points out, some courts have

found that moderate to severe asthma during the COVID-19 pandemic is an extraordinary and

compelling circumstance. (Mot. at 9-10 (citing cases)). On at least two occasions, this Court has

suggested the same. See, e.g., United States v. Hernandez, No. 16 Cr. 717 (AJN), 2020 WL

6269351, at *2 (S.D.N.Y. Oct. 26, 2020) (determining “that Mr. Hernandez’s [asthma] is an



compassionate release.’” (quoting United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020)).
The Government does not contend that Walters failed to exhaust his administrative remedies and,
in any event, this Court has found that the exhaustion requirement is waivable where, as here,
release is sought based on the risk posed by COVID-19. See United States v. Scparta, No. 18 Cr.
578 (AJN), 2020 WL 1910481, at *8 (S.D.N.Y. Apr. 20, 2020).
4
  See People With Moderate to Severe Asthma, Centers for Disease Control and Prevention,
available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/asthma.html
(last visited on Jan. 1, 2021).

                                                11
        Case 1:15-cr-00644-AJN Document 124 Filed 01/05/21 Page 14 of 27




‘extraordinary and compelling’ circumstance for the purposes of compassionate release,” though

not considering the Government’s arguments to the contrary because compassionate release was

inappropriate in light of the sentencing factors ); United States v. Martinez, No. 12 Cr. 862 (AJN),

2020 WL 2079542, at *2 (S.D.N.Y. Apr. 30, 2020) (“accept[ing] that Mr. Martinez faces a

heightened risk due to his asthma,” but denying the motion because of the sentencing factors).

       The foregoing authority lends support to Walters’s position. However, based on the

specific circumstances of this case, the Government respectfully submits that Walters has not

demonstrated an extraordinary and compelling circumstance. United States v. Cooper, No. 16 Cr.

567 (JSR), 2020 WL 4937477, at *2 (S.D.N.Y. Aug. 24, 2020) (“Compassionate release motions

require a case-by-case inquiry.”). Walters is a healthy, 29-year old and thus, he is generally at low

risk from the disease.5 While moderate to severe asthma may place individuals at a higher risk of

severe illness from COVID-19, the evidence on this question is “mixed,” meaning that “multiple

studies . . . reached different conclusions about risk associated” with asthma.6 Moreover, while

the severity of Walters’s asthma fluctuates and the frequency of his use of              varies (see

generally Def. Exs. B and C), he has generally been able to manage his condition with his

and it does not appear that he has ever been hospitalized or intubated on account of his asthma.

Furthermore, BOP has effectively monitored and treated his condition, and modified his treatment

plan to respond to changing symptoms as necessary. (Def. Ex. C at 15, 26, 44, 57, 62). “These

facts weigh against a finding of ‘extraordinary and compelling’ reasons.” United States v.



5
 See Older Adults, CDC, available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/older-adults.html (last visited on January 1, 2021).
6
  See Evidence used to update the list of underlying medical conditions that increase a person’s
risk of severe illness from COVID-19, CDC, available at https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/evidence-table.html (last visited January 1, 2021).

                                                 12
          Case 1:15-cr-00644-AJN Document 124 Filed 01/05/21 Page 15 of 27




Pomales, No. 16 Cr. 826 (LTS), 2020 WL 4677596, at *2 (S.D.N.Y. Aug. 12, 2020) (finding that

the defendant’s asthma did not amount to an extraordinary and compelling circumstance where his

asthma was being monitored and treated); see also United States v. Christie, No. 15 Cr. 288

(RMB), 2020 WL 3969962, at *2 (S.D.N.Y. July 14, 2020) (“‘Although [Christie] has been

diagnosed with asthma, his medical records . . . demonstrate that his asthma is well-controlled . . .

[a]ccordingly, [Christie] has not carried his burden of demonstrating ‘extraordinary and

compelling reasons’ justifying release.’” (quoting United States v. Frazier, No. 90 Cr. 913 (LAP),

2020 WL 3508261, at *2 (S.D.N.Y. June 29, 2020)); United States v. Alvarez, No. 11 Cr. 169

(VB), 2020 WL 3640523, at *2 (S.D.N.Y. July 6, 2020) (“Alvarez points to other cases in which

courts in this district have found ‘extraordinary and compelling’ circumstances warranting release

based upon a respiratory ailment like asthma. . . . However, every case is unique, and the

comparison to these cases fails to persuade.”).

         Walters also fairly points out that FCI Gilmer has had an increase in COVID-19 cases.

(Mot. at 10-11). As noted, FCI Gilmer reported that 75 inmates—or about 4% of the inmate

population—currently have COVID-19. This is certainly a concerning increase, but it does not

reflect an “extreme” or “drastic outbreak” nor has Walters presented evidence that “the facility is

unable to effectively mitigate Mr. Walters’ risk of contracting COVID-19.” (Mot. at 1, 10).

Rather, BOP generally, and FCI Gilmer specifically, are actively managing the risks presented by

COVID-19. Starting in January 2020, the BOP implemented an Action Plan for COVID-19.7 The

BOP continues to revise and update that Action Plan in response to the fluid nature of the COVID-

19 pandemic, and in response to the latest guidance from experts at the World Health Organization



7
    See https://www.bop.gov/coronavirus/overview.jsp#bop_covid-19_response.

                                                  13
          Case 1:15-cr-00644-AJN Document 124 Filed 01/05/21 Page 16 of 27




(“WHO”), the CDC, and the Office of Personnel Management. In addition, BOP stood up an

“agency task force” to study and coordinate its response to COVID-19, including using “subject-

matter experts both internal and external to the agency including guidance and directives from the

WHO, the CDC, the Office of Personnel Management, Department of Justice, and the Office of

the Vice President.” BOP’s current Action Plan, which FCI Gilmer has implemented, includes

numerous measures designed to protect inmates and staff from the coronavirus pandemic.8 These

and other steps show that the BOP is meaningfully addressing the risk posed by COVID-19 to

inmates, and that it has taken the threat seriously, has mitigated it, and continues to update policies

and procedures in accord with the facts and recommendations, as well as directives from the

Attorney General.

         Relatedly, the Government recognizes that the pandemic has in some circumstances made

inmates’ incarceration “harsher and more punitive than would otherwise have been the case . . .

because the federal prisons . . . have had to impose onerous lockdowns and restrictions that have

made the incarceration of prisoners far harsher than normal.” United States v. Rodriguez, No. 00

Cr. 761 (JSR), 2020 WL 5810161, at *3 (S.D.N.Y. Sept. 30, 2020) (internal quotation marks and

citation omitted). Walters, like other inmates, has been subject to lockdowns at FCI Gilmer in an

effort to prevent the spread of COVID-19 within that facility. However, on the current record,

Walters has not demonstrated that his incarceration has been substantially harsher because of

COVID-19. See United States v. Pinto-Thomaz, 454 F. Supp. 3d 327, 331 (S.D.N.Y. 2020) (“[A]s

stated by the Court during oral argument on the instant motions, lockdowns are a routine fact of

life for incarcerated defendants and are hardly extraordinary.”).



8
    See https://www.bop.gov/coronavirus/covid19_status.jsp.

                                                  14
        Case 1:15-cr-00644-AJN Document 124 Filed 01/05/21 Page 17 of 27




       Finally, for all the reasons cited by the Court in its post-trial opinion, Walters does not

suffer from PTSD. (Ex. A, at 475-79). This conclusion is bolstered by Walters’s recent BOP

medical records, which reflect that Walters has not reported any symptoms associated with his

alleged PTSD.9 (Def. Ex. C at 62, 67-68, 72). This Court has “recognize[d], however, that both

[trial] experts agreed that Mr. Walters does suffer from some sort of trauma related disorder.” (Ex.

A, at 479). Regardless, the CDC does not identify PTSD or any related disorder as a condition

that might increase the likelihood of severe illness from COVID-19. It is true, as Walters points

out, that one Court in this District found that a defendant’s PTSD was an extraordinary and

compelling reason justifying compassionate release. (Mot. at 11-12 (citing United States v. Pina,

No. 18 Cr. 179 (JSR), 2020 WL 3545514, at *1 (S.D.N.Y. June 29, 2020)). In that case, Pina

reported PTSD symptoms since the age of five when he witnessed his father being brutally stabbed

to death, and in prison, Pina reported symptoms of flashbacks, nightmares, and insomnia. Pina,

2020 WL 3545514, at *1. The circumstances here are starkly different. As noted, Walters does

not exhibit avoidance, a key criterion for a PTSD diagnosis and, in any event, he has not reported

PTSD symptoms to medical staff in some time. Putting that aside, Pina had served 20 months of

a 39-month sentence for conspiracy to commit access device fraud and aggravated identity theft,

whereas Walters has 20 years remaining for committing a brutal murder. Thus, even if Walters’s

trauma-related disorder was causing symptoms similar to Pina’s, the balancing of the Section

3553(a) factors is markedly different in both cases, as detailed in the following section.




9
  Walters states in his declaration that his conditions of confinement and fear of COVID-19 “has
made [his] PTSD symptoms worse.” (Def. Ex. D ¶ 9). Walters’s medical records do not reflect
that he reported those symptoms to medical staff at FCI Gilmer.

                                                 15
        Case 1:15-cr-00644-AJN Document 124 Filed 01/05/21 Page 18 of 27




II.    THE SECTION 3553(A) FACTORS STRONGLY COUNSEL AGAINST
       THE DEFENDANT’S IMMEDIATE RELEASE

       The Section 3553(a) factors do not support converting Walters’s 25-year sentence to a five-

year term of imprisonment or home confinement. To be sure, Walters’s history and characteristics

lend some support to his motion in light of his minimal criminal history, prison record, and efforts

at rehabilitation. See infra Part III. But this sentencing factor is substantially outweighed by the

combined force of several other factors including the nature and circumstances of the offense (18

U.S.C. § 3553(a)(1)); the need for the sentence imposed to reflect the seriousness of the offense,

to promote respect for the law, to provide just punishment for the offense, to afford adequate

deterrence to criminal conduct, and to protect the public from further crimes of the defendant

(§ 3553(a)(2)(A)-(C)); and the need to avoid unwarranted sentence disparities (§ 3553(a)(6)).

       First, the nature and circumstances of this offense are shocking and could hardly be more

serious. Walters premeditated a “truly horrific murder.” (Ex. B at 48). Furious that Moorer did

not pay him for marijuana, Walters stalked Moorer, pulled out his firearm, and shot Moorer

numerous times in the chest and then continued shooting him while he was on the ground flailing

in pain. Walters then calmly left the scene, showing no remorse for his actions. Walters showed

absolutely no regard for Moorer’s life—someone Walters once considered a friend. Even more

troubling is that Walters decided to shoot Moorer on a public sidewalk in the daytime. The video

of the incident clearly shows numerous pedestrians on the street, including young children who

were playing. (Id. at 46 (“[h]e did what he did on a public street, crowded with people, including

those children you could see playing on the sidewalk soon before the incident”)). Walters could

have shot and killed any number of other innocent people, and he showed complete disregard for

their lives during his disgraceful conduct.



                                                16
        Case 1:15-cr-00644-AJN Document 124 Filed 01/05/21 Page 19 of 27




       As the Court concluded, Walters deserved to be punished “severely” for this “execution-

style murder.” (Ex. B, at 46-47; see also id. at 49 (“I am firmly convinced that a serious and severe

sentence is both warranted and necessary.”)). The premeditation of the attack, the viciousness of

the shooting, the desire to inflict injury on Moorer for a senseless reason, and the disregard for the

lives of others are all factors that justified the Court’s 25-year sentence. Walters’s conduct has

forever impacted the lives of Moorer’s family. As Moorer’s sister explained at sentencing, Walters

caused immense and immeasurable pain to the family, who will never see Moorer again. The

Government recently consulted with Moorer’s family who strongly oppose Walters’s motion. See,

e.g., United States v. Gileno, No. 19 Cr. 161 (VAB), 2020 WL 1916773, at *5 (D. Conn. Apr. 20,

2020) (considering the victim’s view in granting an application for compassionate release).

       Second, Walters’s request for a time-served sentence would not reflect the seriousness of

the offense, promote respect for the law, provide just punishment, or afford adequate deterrence to

criminal conduct. 18 U.S.C. § 3553(a)(2)(A)-(B). The Court’s 300-month sentence was necessary

to achieve those goals. (Ex. B, at 46-47). In particular, the Court explained that a failure to “punish

Mr. Walters severely . . . will only allow a continuation of the violence and lawlessness and trauma

that Mr. Walters himself has experienced throughout his life.” (Id. at 47). Reducing Walters’s

sentence by 80% would disserve those important § 3553(a) factors.

       Third, the Court must also consider whether Walters is “a danger to the safety of any other

person or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2); see also

18 U.S.C. § 3553(a)(2)(C); United States v. Hernandez, No. 16 Cr. 717 (AJN), 2020 WL 6269351,

at *2 (S.D.N.Y. Oct. 26, 2020). In turn, Section 18 U.S.C. § 3142(g) directs the Court to consider

(i) the nature and circumstances of the offense; (ii) the weight of the evidence; (iii) the history and

characteristics of the defendant; and (iv) the nature and seriousness of the danger to any person or

                                                  17
        Case 1:15-cr-00644-AJN Document 124 Filed 01/05/21 Page 20 of 27




the community that would be posed by the defendant’s release. For the reasons described above,

the first and second factors counsel heavily in favor of Walters’s continued detention at this time.

Walters committed a brutal murder, and the Court determined that a 300-month sentence was

necessary “to protect the public” and “to deter Mr. Walters.” (Ex. B, at 46). Releasing Walters

now, just over five years into that sentence, would not ensure the public’s safety. Walters’s alleged

PTSD and release plan raise additional public safety concerns. Walters continues to assert that he

suffers from PTSD and that his PTSD might have been a significant contributing factor to his

criminal conduct. See generally Walters v. United States, No. 20 Civ. 10763 (AJN) (S.D.N.Y.).

Walters also proposes to live in the Bronx in the general vicinity of his purported PTSD triggers

that he contends contributed to him murdering Moorer. The Government acknowledges that

Walters’s minimal criminal history and meaningful efforts to rehabilitate himself are to his benefit.

(Ex. B, at 47 (noting that Walters’s conduct “was out of character” and “aberrational”)). But those

considerations do not outweigh the viciousness of his criminal conduct, the short period of time

he has served for his horrific crime, and the concerns raised by his release plan.

       Finally, granting Walters’s motion would create unwarranted sentencing disparities among

defendants with similar records who have been found guilty of similar conduct. 18 U.S.C.

§ 3553(a)(6). The Government is not aware of any case (and Walters has not cited one) in which

a defendant convicted of murder under remotely similar circumstances had his or her sentence

reduced on the level requested by Walters. In fact, courts have consistently denied compassionate

release motions brought by defendants convicted of murder or conspiracy to commit murder based

on the Section 3553(a) factors. See, e.g., United States v. Morris, No. 11 Cr. 912 (JFK), 2020 WL

6781063, at *4 (S.D.N.Y. Nov. 18, 2020) (denying motion on Section 3553(a) grounds where

defendant was convicted of “two serious, violent, and brutal offenses, including the point-blank

                                                 18
        Case 1:15-cr-00644-AJN Document 124 Filed 01/05/21 Page 21 of 27




murder of a complete stranger”); United States v. Shakur, No. 82 Cr. 312 (CSH), 2020 WL

6482875, at *5-7 (S.D.N.Y. Nov. 2, 2020) (denying motion on Section 3553(a) grounds where

defendant was convicted of, among other things, bank robbery murder); United States v. Rivera,

No. 13 Cr. 424 (KMW), 2020 WL 6151106, at *2 (S.D.N.Y. Oct. 20, 2020) (denying motion on

Section 3553(a) grounds where defendant was convicted of attempted robbery and murder of a

drug supplier).

       Walters has cited two cases, discussed in additional detail in Part III below, in which

defendants who committed murder had their compassionate release motions granted in part. (Mot.

at 12 (citing United States v. Rodriguez, No. 00 Cr. 761 (JSR), 2020 WL 5810161, at *5 (S.D.N.Y.

Sept. 30, 2020); United States v. Rios, No. 94 Cr. 112 (JBA), 2020 WL 7246440, at *2 (D. Conn.

Dec. 8, 2020)). However, in both cases, the defendants’ sentences were reduced from life

imprisonment to 30-year terms of imprisonment, which is a far cry from the five-year sentence

sought by Walters. See Rodriguez, 2020 WL 5810161, at *8; Rios, 2020 WL 7246440, at *6.

Granting Walters’s motion also would create a substantial and unwarranted sentencing disparity

within his own family. Another court in this District recently denied the compassionate release

motion of Dashawn Walters—the defendant’s brother—who is serving a 115-month sentence for

a drug-related shooting. The Court in that case concluded, among other things, that the 49-month

sentence reduction sought by Dashawn Walters “would fail to satisfy any of the purposes of

sentencing, namely to reflect the seriousness of the offense, to promote respect for the law, to

provide just punishment for the offense, to afford adequate deterrence to criminal conduct, and to

protect the public from further crimes of the defendant.” United States v. Walters, No. 16 Cr. 339

(RMB), Dkt. 95, at 7 (S.D.N.Y. Oct. 21, 2020) (internal quotation marks and citation omitted).




                                               19
        Case 1:15-cr-00644-AJN Document 124 Filed 01/05/21 Page 22 of 27




That reasoning applies with even greater force here, given the far graver circumstances of Jaquan

Walters’s crime and the length remaining on his sentence.

       At bottom, an analysis of the Section 3553(a) factors do not support the unprecedented

relief sought by Walters. This Court has repeatedly denied compassionate release motions by

defendants who committed far less serious crimes and requested significantly smaller sentence

reductions. The Court should do so again here. See, e.g., Cook, 2020 WL 7248973, at *2; United

States v. Burrell, No. 15 Cr. 95 (AJN), 2020 WL 7646887, at *3 (S.D.N.Y. Dec. 23, 2020) (denying

motion by defendant whose “commitment to his education . . . [showed his] rehabilitative

potential,” because consideration of the other § 3553(a) factors did not justify a close to 10-year

sentence reduction for the defendant’s participation in a RICO conspiracy); United States v.

Hernandez, No. 16 Cr. 717 (AJN), 2020 WL 6269351, at *2 (S.D.N.Y. Oct. 26, 2020) (denying

motion by defendant who had provided a loaded firearm as part of a plot to rob others and had

served over two years of a six year sentence, because “[s]uch a significant reduction in Mr.

Hernandez’s sentence would not adequately reflect the seriousness of his offense and would not

serve the purpose of deterring Mr. Hernandez from recidivating in the future.”); United States v.

Rodriguez, No. 16 Cr. 07 (AJN), 2020 WL 7640539, at *4 (S.D.N.Y. Dec. 23, 2020) (denying

motion by defendant who had “served only about half his sentence for multiple acts that gravely

imperiled members of the public” because of the § 3553(a) factors); United States v. Dasilva, No.

15 Cr. 95 (AJN), 2020 WL 5764286, at *2 (S.D.N.Y. Sept. 28, 2020) (denying motion by

defendant who had committed to rehabilitation and had served about one third of a 15-year

sentence for discharging firearms in furtherance of racketeering and narcotics conspiracies because

“such a drastic reduction of the Defendant’s sentence would [not] adequately reflect the

seriousness of the offense and promote respect for the law”).

                                                20
        Case 1:15-cr-00644-AJN Document 124 Filed 01/05/21 Page 23 of 27




III.   THE DEFENDANT’S ARGUMENTS WITH RESPECT TO THE SENTENCING
       FACTORS ARE WITHOUT MERIT

       Walters does not address his horrific offense conduct in his motion, acknowledging only

that he “committed a serious crime.” (See Mot. at 16). Instead, he makes three arguments with

respect to the sentencing factors. First, he cites three cases in which courts have granted

compassionate release motions where defendants were convicted of violent offenses. (Mot. at 12

(citing Rodriguez, 2020 WL 5810161, at *8; Rios, 2020 WL 7246440, at *6; and United States v.

Copeland, No. 02 Cr. 1120 (FB), 2020 WL 2537250, at *3 (E.D.N.Y. May 19, 2020)).10 Those

cases are inapposite. As an initial matter, Copeland’s offense—acting as a “getaway driver in a

2003 bank robbery that saw no one harmed and $3,700 stolen”—is not remotely comparable to

Walters’s premeditated murder. Copeland, 2020 WL 2537250, at *1. Regardless, in each case, a

critical consideration was that the defendants had already served substantial prison time—

Copeland had served 19 years, Rodriguez had served 20 years, and Rios had served 26 years. As

a result, reducing Copeland’s sentence to time served and Rodriguez’s and Rios’s sentences to 30-

year terms of imprisonment, was consistent with the Section 3553(a) factors. See Rodriguez, 2020

WL 5810161, at *8 (“In short, the Court finds that a 30-year sentence is ‘sufficient, but not greater

than necessary’ to comply with the purposes of the federal sentencing factors.”); Rios, 2020 WL

7246440, at *6 (“After thorough consideration of the § 3553(a) factors, including deterrence and

public safety objectives of sentencing as well as Defendant’s health risks, the Court concludes that

the interests of justice weigh in favor of granting Mr. Rios compassionate release. Given the


10
   The Government also identified United States v. Gluzman, No. 96 Cr. 323 (LJL), 2020 WL
4233049, at *19 (S.D.N.Y. July 23, 2020) as a case in which a defendant who committed murder
was granted compassionate release. Like the cases cited by Walters, Gluzman is distinguishable.
The defendant in that case was 71, suffered from several serious medical conditions, and had
already served over 24-years of her sentence.

                                                 21
        Case 1:15-cr-00644-AJN Document 124 Filed 01/05/21 Page 24 of 27




gravity of the offense, the Court follows the Second Circuit's admonishment to ‘reduce but not

eliminate a defendant’s prison sentence,’ and thus reduces Defendant's sentence from three terms

of life to thirty years.” (quoting Brooker, 976 F.3d at 237)); Copeland, 2020 WL 2537250, at *3-

4. Far from supporting Walters, Copeland, Rodriguez, and Rios reinforce that converting his 25-

year sentence to a five-year sentence would run roughshod over important sentencing

considerations.11

        Second, Walters highlights that he recently filed a habeas motion claiming there is a

reasonable probability that he would not have been found to have committed premeditated murder

had his attorney provided adequate assistance. (Mot. at 13). The Court should reject Walters’s

invitation to consider the potential consequences of his habeas motion in connection with the

instant motion. The Court will consider the merits of his habeas motion when it is fully briefed.

At this time, however, the record remains that the Court, as the trial fact finder, determined beyond

a reasonable doubt that Walters acted with malice and premeditation when he killed Moorer and

sentenced him accordingly. (Ex. B, at 15-16).

        Third, Walters focuses on his history and characteristics, including his minimal criminal

history, prison record, and rehabilitative efforts since his arrest. (Mot. 13-15). This is his strongest

argument. Walters has performed admirably in prison and it is reassuring that he has continued to



11
   This Court also has granted compassionate release motions in cases where defendants were
involved in violent conduct. The Government respectfully submits that those cases are
distinguishable in that the defendants participated in far less serious conduct, served longer
portions of their sentences, and/or had more serious medical conditions than Walters. See, e.g.,
United States v. Camper, No. 13 Cr. 378 (AJN), 2020 WL 7647457, at *1 (S.D.N.Y. Sept. 2, 2020)
(granting motion by 54-year old defendant suffering from obesity and sleep apnea who had served
over one half of his 188-month sentence for participating in a robbery conspiracy); United States
v. Pena, 459 F. Supp. 3d 544, 547 (S.D.N.Y. 2020) (granting motion by 60-year old defendant
suffering from hypertension who had served over two thirds of his 84-month sentence for
organizing, but not participating in, a violent home-invasion robbery).
                                                  22
        Case 1:15-cr-00644-AJN Document 124 Filed 01/05/21 Page 25 of 27




improve himself. (Id. at 14 (explaining that Walters has no disciplinary record at FCI Gilmer, is

pursuing his education, and has completed a number of programs and courses)). It is also true that

Walters’s has a minimal criminal history and no past pattern of violent behavior.

       But reducing Walters’s sentence by 80% based on those considerations would be

incommensurate with his crime. While Walters’s prison conduct is commendable, the Court

already accounted for at least some of those efforts and his minimal criminal history at sentencing

in its downward variance from the Guidelines range. See, e.g., United States v. Zubiate, No. 18

Cr. 442 (AJN), 2020 WL 3127881, at *3 (S.D.N.Y. June 12, 2020) (“Defendant’s efforts at

rehabilitation, which the Court commends and encourages, do not alter the Court’s prior weighing

of the § 3553(a) factors, because the Court already accounted for these efforts at sentencing in its

significant variance from the applicable guidelines range.” (emphasis in original)). Walters’s more

recent rehabilitative efforts are also not so extraordinary to warrant an unprecedented sentence

reduction. For example, in Rodriguez, the defendant’s rehabilitative efforts were “remarkable”

and included an “extraordinary collection of letters—from fellow inmates, family, friends, and,

most important, 27 members of the prison staff—[that made] clear that Rodriguez has used his

twenty years in prison not just to better himself but also to better his community.” Rodriguez,

2020 WL 5810161, at *4. Even in those circumstances, the Court concluded that a “sentence

reduction to time served” would be “an extreme reduction [that] would not reflect the seriousness

of, or provide just punishment for, his egregious participation in a brutal murder of a government

informant.” Id. at *5. Walters requests far more significant relief based on a much more limited

record of rehabilitation and, thus, his request should be denied.

       Finally, the Court should not grant Walters’s request to convert his sentence to home

confinement. For the same reasons described above, Walters’s prison sentence appropriately

                                                 23
        Case 1:15-cr-00644-AJN Document 124 Filed 01/05/21 Page 26 of 27




balanced the § 3553(a) factors and releasing Walters to home confinement would be inconsistent

with those considerations. The case cited by Walters—United States v. Ramos, No. 18 Cr. 852

(AT), 2020 WL 6487198, at *1 (S.D.N.Y. Nov. 4, 2020)—does not alter that conclusion. In

Ramos, the Court granted a defendant’s motion to serve on home confinement the remaining 10

months of a 48-month sentence for possessing a defaced firearm. Id. at *1, *3. Here, Walters’s

offense conduct is extraordinarily more serious and his remaining term of imprisonment about 20

times longer than in Ramos, and, in any event, it would be entirely impractical to impose a 20-year

term of home confinement.




                                                24
       Case 1:15-cr-00644-AJN Document 124 Filed 01/05/21 Page 27 of 27




                                       CONCLUSION

       The Court imposed a 300-month prison sentence in this case after careful consideration of

Walters’s offense conduct and the Section 3553(a) factors. The sentence appropriately reflected

the extraordinary seriousness of Walters’s criminal conduct and his personal history and

characteristics. Reducing that sentence to time served would not promote respect for the law and

is not supported by the Section 3553(a) factors. Accordingly, even if Walters could demonstrate

extraordinary and compelling circumstances, his motion should be denied.

Dated: New York, New York
       January 5, 2021

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney for the
                                                     Southern District of New York

                                               By:        /s/
                                                     ________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________




                                                     Matthew Laroche
                                                     Assistant United States Attorney
                                                     (212) 637-2420

Enclosures

Cc:    Defense Counsel
       (Via ECF and Email)




                                              25
